Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments have overcome the objection to the claim(s) from the previous Office Action.
In view of the claim amendments, the rejection of claims 1-7, 9 and 14-17 under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been withdrawn. 
Election/Restrictions
Claims 1-7, 9, 14-16 and 19-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-13 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 12, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Jaquelin K. Spong, on May 3, 2021.
The application has been amended as follows:  	Abstract:  	The invention is directed to disposable cartridge for electroporation of cells, comprising a fluid compartment in an interior of the disposable cartridge; a first fluid port for providing cell suspension to the fluid compartment, and a second fluid port for delivering a fluid comprising at least one compound to be electroporated into the cells to the fluid compartment; a first electrode and a second electrode disposed in the fluid compartment; at least one exit port which delivers the fluid from the fluid compartment wherein the first and second fluid port have a fluid communication to a mixing channel which has a fluid communication to the fluid compartment, and a third ground electrode and a fourth ground electrode.Claims:  	1. (Currently Amended) A disposable cartridge for electroporation of cells, comprising  	a fluid compartment in an interior of the disposable cartridge;  	a first fluid inlet port for providing a first fluid comprising a cell suspension to the fluid compartment, and a second fluid port for delivering a second fluid comprising at least one compound to be electroporated into the cells to the fluid compartment;  	a first electrode and a second electrode disposed in the fluid compartment, with a voltage applied between the first and second electrodes, wherein the first and second electrodes are spaced such that an electric field of more than 2 kV/cm is formed between the first and the second electrodes;  	at least one exit port which delivers the fluid from the fluid compartment, wherein the first inlet port and the second fluid ports have a fluid communication to a mixing channel which has a fluid communication to the fluid compartment; and  	a third ground electrode disposed in the first fluid inlet port and a fourth ground electrode disposed in the at least one exit port, and the third and fourth ground electrodes are not between the first and the second electrodesand configured to remove charge from cell suspension, and wherein a voltage pulse is applied between the first and the second electrodes, and the third and fourth electrodes are configured to apply ground potential to the cell suspension in the first fluid inlet port and the at least one exit port.
Currently Amended) A process for electroporation of cells in the disposable cartridge of claim 1, wherein a cell suspension is provided to a first fluid inlet port as first fluid and a fluid comprising at least one compound to be electroporated into the cells is provided to the second fluid port as second fluid; the first and second fluids are provided to the fluid compartment in predefined mixing ratio by applying a pressure difference between the first and second fluid ports and at least one exit port; applying a pulsed electric field between the first and second electrodes thereby electroporating the cells with at least one compound; and removing the fluids from the fluid compartment; and applying a ground potential to the cell suspension by the third and the fourth electrodes disposed at the first fluid inlet port and the at least one exit port.
17. (Cancelled)
18.    (Currently Amended) A method for creating pores in a cell membrane, comprising:  	providing the disposable cartridge of claim 1, 	filling the disposable cartridge of claim 1 with a suspension of cells;  	mixing the suspension; and  	electroporating the cells by applying a pulse of at least 2 kV/cm.
Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the disposable cartridge of claim 1, including a third ground electrode disposed in the first fluid inlet port and a fourth ground electrode disposed in the at least one exit port, and the third and fourth ground electrodes are not between the first and the second electrodes and configured to remove charge from cell suspension, and the third and fourth electrodes are configured to apply ground potential to the cell suspension in the first fluid inlet port and the at least one exit port, in combination with the rest of the features recited in the claim. 	The closest prior art to the claimed invention is Talebpour et al. (previously cited, US 2012/0190040). Talebpour et al disclose a cartridge comprising a compartment having at least two electrodes, an inlet and an exit port. Talebpour et al, however, fail to disclose wherein the cartridge includes a third ground electrode disposed in the first fluid inlet port and a fourth ground electrode disposed in the exit port, and the third and fourth ground electrodes are not between the first and the second electrodes and configured to remove charge from cell suspension, and the third and fourth electrodes are configured to apply ground potential to the cell suspension in the first fluid inlet port and the exit port.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799